1.	Claims 1-3, 5-12, 14-18 are allowed.

EXAMINER’S AMENDMENT

Authorization for this examiner's amendment was given in an interview with attorney Brandon Reed (Phone# 1-404-885-3099) on 04/27/22 and via an email received on 4/27/22.
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.












LISTING OF CLAIMS:

1. 	(Currently Amended)	A method of performing a transaction at a point of sale (POS) device, comprising:
connecting, via a first computer processor associated with a financial institution, with a second computing device being associated with a user being remote from the first computer processor; 
receiving, at the first computer processor, data indicative of a financial transaction from the second computing device, the data comprising parameters associated with the financial transaction; 
generating, using a random number generator associated with the first computer processor, [[an]] a single-use authentication key associated with the financial transaction, wherein the single-use authentication key is unique for the financial transaction at the POS device and is valid for a limited period of time; 
storing, in data storage associated with the financial institution, the single-use authentication key and the data indicative of the financial transaction; 
sending, from the first computer processor, the single-use authentication key to the second computing device; 
extracting, by the POS device, at least a portion of the single-use authentication key, an internet protocol (IP) address for the POS device, and a merchant identifier (ID) associated with the merchant;
transmitting, by the POS device and via a network in direct communication with the financial institution, the at least a portion of the single-use authentication key, the IP address, and the merchant ID to the financial institution along with a transaction request associated with the POS device;
receiving, at the first computer processor, [[a]] the transaction request from the POS device; 
comparing, via the first computer processor, the transaction request with the data indicative of the financial transaction and the stored single-use authentication key; and
either:
approving, with the first computer processor, the transaction request when the transaction request complies with the parameters; or
declining, with the first computer processor, the transaction when the transaction request does not comply with the parameters. 

2.	(Original) The method of claim 1, wherein the parameters comprise at least one of a merchant type associated with the financial transaction, a specific merchant, or a location of the specific merchant associated with the financial transaction. 

3.	(Original) The method of claim 1, wherein the parameters comprise at least one of a period of time during which the financial transaction is to be completed, a maximum authorized transaction amount, a transaction amount associated with the financial transaction, or a source of the transaction, the source comprising one of a debit transaction or a credit transaction. 

4.	(Cancelled) 

5.	(Currently Amended) The method of claim 1, wherein the single-use authentication key comprises a string of digits having a first portion and a second portion, the first portion being associated with and identifying the financial institution, the second portion being a substantially random string generated by the random number generator. 

6.	(Currently Amended) The method of claim 1, wherein the single-use authentication key comprises a string of digits having a first portion, [[and]] a second portion, and a third portion, the first portion being associated with and identifying the financial institution, the second portion being associated with and identifying an account associated with a user of the second computing device, and the third portion being a substantially random string generated by the random number generator.

7.	(Original) The method of claim 1, further comprising: 
receiving, at the first computer processor, a merchant identifier with the transaction request from the POS device; 
comparing, with the first computer processor, the merchant identifier with pre-stored identifiers for approved merchants; and
declining, with the first computer processor, the financial transaction when the merchant identifier does not match the pre-stored identifiers. 

8.	(Original) The method of claim 7, wherein the merchant identifier comprises an Internet Protocol (IP) address associated with the POS device. 

9.	 (Original)  The method of claim 1, further comprising sending, from the first computer processor, a validation request to the second computing device seeking approval of the transaction request.

10.	(Currently Amended)	A system for approving a transaction request from a point of sale (POS) device, the system comprising: 
one or more processors associated with a financial institution; and
memory in communication with the one or more processors and storing instructions that, when executed by the one or more processors, causes the system to:
connect with a second computing device remote from the one or more processors associated with the financial institution, the second computing device being associated with a user; 
receive data indicative of a financial transaction from the second computing device, the data comprising parameters associated with the financial transaction; 
generate, using a random number generator associated with the one or more processors, [[an]] a single-use authentication key associated with the financial transaction, wherein the single-use authentication key is unique for the financial transaction at the POS device and valid for a limited period of time; 
store the single-use authentication key and the data indicative of the financial transaction; 
send the single-use authentication key to the second computing device; 
extract at least a portion of the single-use authentication key, an internet protocol (IP) address for the POS device, and a merchant identifier (ID) associated with the merchant;
receive, via a network in direct communication with the financial institution,  a transaction request from the POS device, the transaction request comprising the  the at least a portion of the single-use authentication key, the IP address, and the merchant ID; 
compare the transaction request with the data indicative of the financial transaction and the stored single-use authentication key; and
either:
approve the transaction request when the transaction request complies with the parameters; or
decline the transaction request when the transaction request does not comply with the parameters. 

11.	(Original) The system of claim 10, wherein the parameters comprise at least one of a merchant type associated with the financial transaction, a specific merchant, or a location of the specific merchant associated with the financial transaction. 

12.	(Original) The system of claim 10, wherein the parameters comprise at least one of a period of time during which the financial transaction is to be completed, a maximum authorized transaction amount, a transaction amount associated with the financial transaction, or a source of the financial transaction, the source comprising one of a debit transaction or a credit transaction. 

13.	(Cancelled) 

14.	(Currently Amended) The system of claim 10, wherein the single-use authentication key comprises a string of digits having a first portion and a second portion, the first portion being associated with and identifying the financial institution, the second portion being a substantially random string. 

15.	(Currently Amended) The system of claim 10, wherein the single-use authentication key comprises a string of digits having a first portion and a second portion, the first portion being associated with and identifying the financial institution, the second portion being associated with and identifying an account associated with a user of the second computing device.

16.	(Original) The system of claim 10, wherein the instructions are further configured to cause the system to: 
receive a merchant identifier with the transaction request from the POS device; 
compare the merchant identifier with pre-stored identifiers for approved merchants; and
decline the financial transaction when the merchant identifier does not match the pre-stored identifiers. 

17.	(Original) The system of claim 16, wherein the merchant identifier comprises an Internet Protocol (IP) address associated with the POS device. 

18.	 (Original)  The system of claim 10, wherein the instructions are further configured to cause the system to send a validation request to the second computing device seeking approval of the transaction request.

19–20.	(Cancelled)	




                                            REASONS FOR ALLOWANCE

The claimed invention pertains to a system and method for performing a transaction at a point of sale (“POS”) device includes a user device providing data indicative of a financial transaction. The data includes parameters that define the financial transaction, for example merchant name or type, transaction amount, etc. The financial institution creates an active authentication key for use in the financial transaction. Upon receiving a transaction request from the point of sale device, the financial institution can analyze the active authentication key and the parameters to determine if the transaction request should be approved.

Based on prior art search results, the prior art of record neither anticipated nor renders obvious the claimed subject matter of the instant application as a whole either taken alone or in combination, in particular, the prior art does not leach, “ generating, using a random number generator associated with the first computer processor (the first computer processor is associated with the financial institution), [[an]] a single-use authentication key associated with the financial transaction, wherein the single-use authentication key is unique for the financial transaction at the POS device and is valid for a limited period of time”


The closest prior art of record, US 20110113245 to Varadarajan, discloses, “ A method and system is provided for generating a one-time passcode (OTP) configured for use as a personal identification number (PIN) for a user account from a user device. The OTP may be generated using an OTP generator which may include an algorithm an user account-specific OTP key. The OTP key may be camouflaged by encryption, obfuscation or cryptographic camouflaging using a PIN or a unique machine identifier defined by the user device. Obtaining an OTP from the user device may require inputting a data element which may be one of a PIN, a character string, an image, a biometric parameter, a user device identifier such as an machine effective speed calibration (MESC), or other datum. The OTP may be used for any transaction requiring a user PIN input, including ATM and debit card transactions, secure access and online transactions.

The closest prior art of record, 2008/0046366 to Bemmel discloses, “ A system and method is provided for authorizing a payment for a point of sale transaction by authenticating the user of a mobile device, such as a mobile phone. The present invention authenticates the consumer and verifies that he is authorized to conduct a transaction at the point of sale by means of the consumer's mobile device.

The closest prior art of record, US 20080103984 to Choe et al, discloses, “A system, method, and computer-readable medium for user authentication and mobile payment authorization are provided. A user operating a mobile terminal may submit a product for purchase at a point-of-sale and submit the user's phone number and personal identification number thereto. An authentication and authorization process is then performed to authenticate the user and authorize the purchase. Upon authentication and authorization, a one-time-password is transmitted to the point-of-sale and the user's mobile terminal. The user provides the one-time-password as input to the point-of-sale which compares the one-time-password provided by Mobile Payment System with the one-time-password provided by the user to determine whether to approve or deny the purchase. Multiple users each having different authorization levels and purchase limits may be associated with a common account, and each user may have a distinct identifier used to authenticate the particular user of the account.”










REASONS FOR PATENT ELIGIBILITY
The claims recite an abstract idea of steps for performing a transaction (A commercial interaction), which falls into the category of  “Certain Methods of Organizing Human Activity” grouping of abstract ideas..
Under Step 2A prong 2, the claimed invention has been deemed to recite limitations that integrates the identified abstract idea into a practical application.
 In particular claim 1, recites, “generating, using a random number generator associated with the first computer processor (the first computer processor is associated with the financial institution), [[an]] a single-use authentication key associated with the financial transaction, wherein the single-use authentication key is unique for the financial transaction at the POS device and is valid for a limited period of time; extracting, by the POS device, at least a portion of the single-use authentication key, an internet protocol (IP) address for the POS device, and a merchant identifier (ID) associated with the merchant”.
These are additional limitations, individually and as an ordered combination are meaningful limitations, that are more than mere instructions to apply the abstract idea using a computer and are more than generally linking the use of the abstract idea to a particular technological environment or field of use and are indicative of a practical application.
Under Step 2B, the claimed invention recites a combination of elements that have been deemed to recite significantly more than the identified abstract idea.
Further evidence can be found in paragraph 49 of the specification further states that the single use authentication key provides enhanced security compared to conventional card verification values (CVV) and card verification codes (CVC). 
Furthermore, the afore mentioned limitations (generating, using a random number generator associated with the first computer processor (the first computer processor is associated with the financial institution), [[an]] a single-use authentication key associated with the financial transaction, wherein the single-use authentication key is unique for the financial transaction at the POS device and is valid for a limited period of time; extracting, by the POS device, at least a portion of the single-use authentication key, an internet protocol (IP) address for the POS device, and a merchant identifier (ID) associated with the merchant”.)  are meaningful limitations that individually and as an ordered combination, are not well-understood, routine or conventional. 
Furthermore, the claimed invention is similar to claim 2 of Example 35 (published on December 2016), and is also statutory for similar reasons. 
Both the claims of the instant invention and the claim 2 of Example 35 generate random codes and analyze the generated codes to improve security.
Therefore, the 35 U.S.C 101 rejections of the claims is hereby withdrawn.
                                                           CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD Z SHAIKH whose telephone number is (571)270-3444. The examiner can normally be reached M-T, 9-600; Fri, 8-11, 3-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BENNETT SIGMOND can be reached on 303-297-4411. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MOHAMMAD Z SHAIKH/Primary Examiner, Art Unit 3694                                                                                                                                                                                                        4/29/2022